Citation Nr: 0621669	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  03-23 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for low back strain.

3.  Entitlement to service connection for ulcer disease.

4.  Entitlement to service connection for bilateral pterygia 
claimed as an eye disability.

5.  Entitlement to service connection for sarcoidosis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to December 
1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision of the RO by which the 
RO denied entitlement to the benefits sought herein.  

In April 2006, the veteran testified at a hearing before the 
undersigned that was held at the RO.  The veteran waived 
initial RO consideration of the new evidence submitted at his 
travel Board hearing.  38 C.F.R. § 20.1304 (c) (2005).  


FINDINGS OF FACT

1.  Sinusitis is not shown to be related to the veteran's 
active duty service.  

2.  Low back strain is not shown to be related to the 
veteran's active duty service.

3.  Ulcer disease is not shown to be related to the veteran's 
active duty service and is not shown to have manifested 
within one year of separation from service.

4.  Bilateral pterygia claimed as an eye disability are not 
shown to be related to the veteran's active duty service.

5.  The veteran's sarcoidosis is not shown to be related to 
active duty service and is not shown to have manifested 
within one year of separation from service.


CONCLUSIONS OF LAW

1.  The veteran's claimed sinusitis is not due to disease or 
injury that was incurred in active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2005).

2.  The veteran's low back strain is not due to disease or 
injury that was incurred in active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2005).

3.  The veteran's ulcer disease is not due to disease or 
injury that was incurred in active duty service and is not 
presumptively linked thereto.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2005).

4.  The veteran's bilateral pterygia claimed as an eye 
disability are not due to disease or injury that was incurred 
in active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

5.  The veteran's sarcoidosis is not due to disease or injury 
that was incurred in active duty service and is not 
presumptively linked thereto.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2005).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
the VCAA, a claimant must be provided notice of the 
evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In this case, in May 2001, January 2004, and March 2006 
letters, the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claims and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also advised the veteran to 
identify any additional information that he felt would 
support his claims and effectively informed him to submit any 
relevant evidence in his possession.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  The March 2006 
letter also apprised the veteran regarding disability ratings 
and effective dates as mandated by the Court in 
Dingess/Hartman.  The Board finds, in any event, that, 
because the issues on appeal herein are denied, any 
deficiency in Dingess/Hartman notice is rendered moot, as 
disability ratings and effective dates will not be assigned.  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No 05-7157 (Fed. Cir. April 
5, 2006) (holding that due process concerns with respect to 
VCAA notice must be pled with specificity).  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file.  In 
addition, the record contains post-service treatment records 
from various Army medical facilities, VA treatment records, 
and private medical records.  The veteran identified no other 
records that would be relevant to his appeal.  In this 
regard, the record reflects that no private medical 
practitioners opined regarding the etiology of any of the 
veteran's claimed disabilities.

The veteran has also been afforded several VA medical 
examinations relevant to the issues on appeal, as discussed 
in more detail below.  

The Board observes that the VA examiners did not offer 
opinions regarding the etiology of the disabilities 
diagnosed.  There is no need, however, to remand the issues 
on appeal for such medical opinions, as such opinions would 
necessarily be based upon a history provided by the veteran.  
The service medical records contain no mention or suggestion 
of the disabilities at issue herein or of an automobile 
accident, which the veteran claims gave rise to many of his 
disabilities.  The Court has held on a number of occasions 
that a medical opinion premised upon an unsubstantiated 
account is of no probative value.  See e.g. Reonal v. Brown, 
5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 
389, 395- 396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  Obtaining medical nexus opinions under the 
circumstances presented in this case would be a useless 
exercise.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 
5103A(d); 38 C.F.R. § 3.159(c)(4).  


Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b). 

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as sarcoidosis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In the absence of superimposed disease or injury, service 
connection may not be allowed for refractive error of the 
eyes, including myopia, presbyopia and astigmatism, even if 
visual acuity decreased in service, as this is not a disease 
or injury within the meaning of applicable legislation 
relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; 
VA Manual M21-1, Part VI, Subchapter II, para. 11.07.

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

Sinusitis

No sinusitis was found on entry into service, and none was 
reported.  Similarly, on separation, no sinusitis was found, 
and none was reported.  There is no other indication of 
complaints or findings related to the sinuses in service.

In May 1990, rule out sinusitis was diagnosed.

In October 1997 and May 1999, sinusitis was diagnosed.  In 
1997, the physician's impression was that of sinusitis that 
was allergic in nature.

A May 2000 privately performed computed tomography scan of 
the sinuses revealed no evidence of acute maxillary 
sinusitis.

On January 2001 VA general medical examination, the veteran 
complained of symptoms of sinusitis approximately every other 
month.  The examiner noted tenderness to palpation of the 
left maxillary sinus.  An X-ray study reflected normal 
sinuses.  The examiner diagnosed recurring sinusitis with 
normal X-ray.

An August 2003 VA progress note reflected the presence of 
allergic rhinitis.

At his April 2006 hearing, the veteran asserted that his 
alleged sinusitis was related to an automobile accident in 
service, when his nose his the steering wheel.  The Board 
notes that there is no record of an automobile accident in 
the service medical records.

Current VA treatment records reflect treatment for allergic 
rhinitis but not for sinusitis.

The Board concludes that service connection for the veteran's 
alleged sinusitis must be denied.  38 C.F.R. § 3.303.  The 
current objective evidence does not suggest the present of 
sinusitis.  As stated above, the January 2001 X-ray study 
revealed normal sinuses.  Current medical records, moreover, 
do not reflect sinusitis.  In the absence of an objectively 
shown disability, service connection cannot be granted.  Id.; 
38 C.F.R. § 3.303.  The evidence does not otherwise show the 
presence of current chronic sinusitis.  Without a disability, 
there can be no entitlement to compensation.  See Degmetich 
v. Brown, 104 F.3d 1328 (1997).  Thus, service connection for 
the veteran's clamed sinusitis cannot be granted.  Id.

The Board acknowledges that there may well be similarities in 
symptomatology between the currently shown allergic rhinitis 
and sinusitis.  However, the Board need not evaluate 
entitlement to service connection for allergic rhinitis 
because the veteran maintains that his claimed condition 
resulted from a physical injury sustained in service and not 
as a result of allergies that began to manifest therein.  In 
any event, there is no indication in the record that there is 
any connection between the veteran's allergic rhinitis and 
service.

The Board further observes that the veteran's opinion 
regarding the nature and etiology of his disability is not 
one upon which the Board may rely.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to an X-ray study 
conducted in January 2001, the sinuses were found to be 
normal.  Current medical records do not reflect the presence 
of sinusitis.  There is no competent medical evidence to the 
contrary.  As the preponderance of the evidence is against 
the veteran's claim, the benefit of the doubt rule is not for 
application.  Ortiz, 274 F.3d at 1365; see also 38 U.S.C.A. 
§ 5107.

Low back strain

The service medical records do not reflect any injuries to 
the low back.  On separation, the veteran reported back 
trouble.  However, objective findings reflect a normal spine, 
and the examiner noted no current or significant illnesses.

A July 1983 private medical report indicates that in March 
1983, the veteran's truck was struck from behind by another 
vehicle.  On examination, the veteran complained of low back 
pain since the accident.

A January 1990 X-ray study of the lumbosacral spine revealed 
a normal lumbosacral spine.

In January and October 1992, the veteran complained of low 
back pain for one day after heavy lifting.  He denied direct 
trauma to the low back.  Lumbosacral strain was diagnosed.  A 
November 1992 X-ray study revealed a normal lumbar spine.

On January 2001 VA general medical examination, the veteran 
reported low back pain since a 1973 automobile accident.  An 
X-ray study of the lumbar spine yielded normal results.  The 
examiner diagnosed low back strain.  

At his April 2006 hearing, the veteran asserted that his low 
back strain resulted from service.

Although radiologic evidence indicates no low back 
disability, low back strain has been diagnosed.  However, 
service connection for that disability cannot be granted 
because the evidence does not reflect that such disability is 
related to service.  38 C.F.R. § 3.303.  The service medical 
records contain no information that would suggest involvement 
in an automobile accident.  Indeed, even upon complaints of 
low back pain on separation, no low back disability was 
found.  The Board emphasizes that the veteran was injured in 
a post-service automobile accident and voiced complaints of 
low back pain at that time.  In any event, no competent 
medical evidence of record suggests a nexus between the 
veteran's current low back disability and service.  Thus, 
service connection for low back strain is denied.  Id.

The Board observes that the veteran relates his current low 
back symptomatology to service.  However, even assuming that 
he did sustain low back injuries in service, he is not 
competent to render a medical opinion regarding the etiology 
of his low back disability upon which the Board may rely.  
Espiritu, supra.

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  There is no competent medical 
evidence reflecting a nexus between the currently diagnosed 
low back strain and service.  The only evidence to the 
contrary consists of the veteran's own self-serving 
statements.  His statements do not constitute competent 
medical evidence.  As the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt rule is 
not for application.  Ortiz, 274 F.3d at 1365; see also 
38 U.S.C.A. § 5107.




Ulcer disease

The service medical records contain no reference to ulcers.  
On entry, however, the veteran reported "poor health" and 
stomach trouble.  On objective examination, other than a 
diagnosis of pes planus, all bodily systems were found to be 
normal.  The veteran was assigned a "PULHES" physical profile 
amounting to a "picket fence" (i.e., all 1's), indicating a 
high level of medical fitness.  See generally Hanson v. 
Derwinski, 1 Vet. App. 512, 514 (1991) (explaining of the 
military medical profile system).

In January 1991, a medical notation revealed that upper 
gastrointestinal testing did not reveal prior peptic ulcer 
disease.  

On January 2001 VA medical examination, there was generalized 
tenderness to palpation.  The examiner did not diagnose 
abdominal ulcers.  

A private medical report dated in December 2005 indicates 
that an acute abdominal ulcer was found in May 1978.

At his April 2006 hearing, the veteran stated that while he 
complained of stomach problems in service, ulcers were never 
diagnosed.  He indicated that an ulcer was first found 
diagnosed in 1978 and that he had been told at that time that 
that the ulcer had been present for a long time.  He also 
testified that his ulcer-related symptoms had become milder 
with time.

Because there is no competent medical evidence of a nexus 
between the veteran's alleged ulcer disease and service and 
the competent medical evidence indicates that an ulcer did 
not exist during service or for several years thereafter, 
service connection for ulcer disease is denied.  38 C.F.R. 
§ 3.303.  The Board recognizes complaints of stomach trouble 
on entry into service, but such complaints do not amount to 
evidence of the presence of an ulcer.  In any event, the 
service medical records do not reflect the presence of an 
ulcer.  An ulcer was first diagnosed in 1978, several years 
after service.  There is no competent medical evidence of 
record suggesting that the ulcer began to develop in service 
or was otherwise related thereto.  Absent a credible nexus 
between the veteran's claimed disability and service, service 
connection for ulcer disease is denied.  Id.

The Board also notes that service connection for ulcer 
disease cannot be granted on a presumptive basis because it 
did not manifest for more than one year after service 
separation.  38 C.F.R. §§ 3.307, 3.309.

The Board emphasizes that the veteran is not competent to 
render medical opinions upon which the Board may rely.  
Espiritu, supra.  Thus, the RO cannot grant service 
connection for claimed ulcer disease based on the veteran's 
assertions to that effect.

There is no competent medical evidence in the veteran's 
favor.  Indeed, the only evidence in his favor consists of 
his own assertions regarding a nexus between ulcer disease 
and service.  This is not competent medical evidence.  Id.  
Thus, the preponderance of the competent medical evidence is 
against the veteran's claim.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not for application.  Ortiz, 274 F.3d at 1365; see also 
38 U.S.C.A. § 5107.

Bilateral Pterygium claimed as an eye disability 

The service medical records are silent with regard to 
pterygia.  On entry and separation, the veteran's vision was 
recorded as 20/20 bilaterally.  

Private medical records dated in 1999 and 2000 reflect 
diagnoses of resolved eye conditions such as obstruction of 
the nasolacrimal duct as well as bilateral presbyopia.

On January 2001 VA eye examination, the veteran reported 
photophobia.  Objectively, the lids and lashes were normal.  
The sclerae indicated the beginnings of pterygia bilaterally.  
The examiner diagnosed a history of sarcoidosis with no 
involvement of the eyes and bilateral pterygia.  The examiner 
did not provide an opinion as to the etiology of this 
condition.  

At his April 2006 hearing, the veteran indicated that he 
complained of pain in eyes during service and that he was not 
seeking service connection for bilateral pterygia but for 
painful eyes.  It is unclear from the transcript whether the 
veteran wished to withdraw his claim of service connection 
for bilateral pterygia.  The Board will assume that he did 
not.

There is no presently diagnosis of any eye disability other 
than bilateral pterygia, and there is no medical opinion of 
record relating any present disability of the eyes to 
service.  Thus, service connection for an eye disability to 
include bilateral pterygia is denied.  38 C.F.R. § 3.303.  
The Board emphasizes that the January 2001 VA eye examination 
revealed early stages of bilateral pterygia.  This finding 
militates against a conclusion that this disability began 
many decades ago in service.  Thus, again, service connection 
for bilateral pterygia or any other disability of the eyes is 
denied.  Id.

The Board observes that the veteran does suffer from 
presbyopia, but presbyopia is not a disability for which 
service connection can be granted.  38 C.F.R. § 3.303(c).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Sarcoidosis

The service medical records are silent as to sarcoidosis or 
and abnormalities of the lungs.  The service medical records, 
as well, do not indicate that the veteran was involved in an 
automobile accident or that he sustained injuries in an 
automobile accident.

Records from Tripler Army Medical Center reflect a history a 
sarcoidosis since 1987.  

On January 2001 VA medical examination, the veteran reported 
a diagnosis of sarcoidosis in 1987 and symptoms such as 
shortness of breath since 1973.  An X-ray study of the chest 
indicated severe sarcoidosis.  The examiner diagnosed severe 
sarcoidosis but failed to opine regarding the etiology 
thereof.  

At his April 2006 hearing, the veteran alleged that his 
sarcoidodsis was related to injuries sustained in an 
automobile accident in service.  He stated that he began to 
experience the symptoms of sarcoidosis after the accident.  

The Board notes that the veteran is not competent to render 
medical diagnoses and opinions upon which the Board may rely.  
Espiritu, supra.  Thus, the Board cannot accept as competent 
medical evidence the veteran's assertions that alleged in-
service symptomatology constituted the beginnings of his 
sarcoidosis.  In any event, there is no record of any 
pulmonary injury in service due to a motor vehicle accident 
or otherwise.

The competent medical evidence reflects that sarcoidosis had 
its onset in 1987, well over a decade after service.  The 
record contains no competent medical opinion relating the 
veteran's sarcoidosis to service.  Thus, service connection 
for sarcoidosis is denied.  38 C.F.R. § 3.303.  

The Board also notes that service connection for sarcoidosis 
cannot be granted on a presumptive basis because it did not 
manifest within one year of separation.  Indeed, more than a 
decade went by between discharge and diagnosis.  38 C.F.R. 
§§ 3.307, 3.309.

The Board notes that the lapse in time between the alleged 
in-service injury and the time the medical evidence indicates 
the veteran was first diagnosed with sarcoidosis also weighs 
against the veteran's claim.  The Board may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


